DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 10,848,256. This is a statutory double patenting rejection.




Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the statutory type (35 U.S.C. 101) double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the claimed subject matters is Edge (10,547,979).  According to Edge, techniques are disclosed in which generic position methods in a wireless network allow positioning of a target user equipment (UE) that is served by any one (or more) of a number of different Radio Access Technologies (RATs) and that allow measurements by the UE of access nodes belonging to different RATs and/or measurements of the UE by access nodes for different RATs. With a generic position method, a common set of procedures, messages, and parameters may be defined that are applicable to multiple RATs and that do not require a location server to know in advance the serving RAT for a target UE (See figs. 1-2 and col. 18 lines 5-35, col. 20 line 15 to col. 22 line 45).  However, none of cited prior arts of record, alone or in combination, discloses or suggests an apparatus and a method of operating a network node, the method comprising: transmitting a first measurement signal on measurement resources comprising downlink physical layer resources; receiving a first response signal on response resources comprising uplink physical layer resources, the first response signals corresponding to the first measurement signals; determining a first network node group delay (GD) based on the first measurement signal and the first response signal; transmitting, to a user equipment (UE), a second measurement signal .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.